Citation Nr: 1017234	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-40 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 
1968 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing this claim on appeal, the Board finds that 
additional development is required.  

The Veteran's recent VA treatment records' problem list 
indicates he has osteoarthritis of the spine and 
intervertebral disk displacement.  There is also a general 
diagnosis in November 2008 of degenerative joint disease 
(i.e., arthritis), but without any indication of whether it 
is specifically referable to or involving the low back.  The 
Veteran's service treatment records (STRs) show no complaint, 
treatment, or diagnosis of any low back disorder.  

Nonetheless, the Veteran appears to assert entitlement to 
service connection on a presumptive basis.  See his July 2008 
informal claim.  Certain chronic diseases such as 
degenerative joint disease (DJD, i.e., arthritis) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  



The AMC needs to obtain the Veteran's outstanding private 
treatment records since he has repeatedly asserted having 
received relevant treatment within one year of his discharge 
from service, so within this presumptive period, including 
having to undergo low back surgery.  Regarding that 
procedure, he says he had surgery for a lumbar spine 
condition in February or March 1973 under the direction of 
Dr. M. at Hackensack Hospital in Hackensack, New Jersey.  See 
the Veteran's July 2008 informal claim and October 2009 
substantive appeal (VA Form 9).  Unfortunately, however, it 
does not appear the RO has attempted to obtain these 
potentially relevant treatment records, even though they are 
pertinent to the Veteran's claim for service connection for a 
low back disorder.  

VA is required to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  If after 
making such reasonable efforts VA is unable to obtain all of 
the relevant records sought, VA must so notify the claimant.  
Id.  This notice must identify the records not obtained, 
explain the efforts made to obtain them, and describe any 
further action VA will take on the claim.  Id.  VA regulation 
clarifies that "reasonable efforts" will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1).  So attempts must be made to obtain these 
private treatment records before deciding this appeal, to 
comply with the duty to assist.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c).  

Moreover, the Veteran further claims that he joined the 
Michigan Army National Guard in May or June 1975, as a 
helicopter mechanic.  He was allegedly required to sign a 
waiver for his pre-existing back condition, which he says he 
filed with the Michigan Surgeon General so he could perform 
his Army Reserve and flight duties.  See his December 2009 
statement.  The RO also has not attempted to obtain either 
his Michigan Army National Guard records or Michigan Surgeon 
General records, although they, too, may be pertinent to his 
present claim for service connection for a low back disorder.

VA must attempt to obtain records from a Federal department 
agency until it is reasonably certain that the records do not 
exist or that any further efforts to obtain the records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3), (e)(1).  If VA determines that continued searching 
would be futile, then VA must provide the claimant an 
explanation of how service records are maintained, why the 
search that was undertaken constitutes a reasonably 
exhaustive search, and why further efforts (e.g., inquiries 
directed to the named facilities, if they are still 
operational) are not justified.  See Godwin v. Derwinski, 1 
Vet App. 419, 425 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to complete and return the 
necessary authorization (VA Form 21-4142) to 
obtain the confidential medical treatment records 
from Dr. M. and/or Hackensack Hospital in 
Hackensack, New Jersey, including concerning his 
purported low back surgery in February or March 
1973, as well as any other outstanding private 
treatment records.  Also ask that he assist in 
obtaining these additional records by providing 
the relevant dates of treatment, names of the 
treating physicians, phone numbers and addresses, 
or by himself providing these treatment records 
if, for example, he has them in his personal 
possession.  If he provides a completed release 
form authorizing VA to obtain these confidential 
treatment records, then attempt to obtain them 
with at least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1) (2009).



2.  Contact the appropriate government entity, 
including the National Personnel Records Center 
(NPRC), Michigan Army National Guard office, and 
Michigan Surgeon General office, as well as any 
other appropriate State or Federal agency, to 
request and obtain copies of the Veteran's service 
treatment records and service personnel records 
during his alleged service in the Michigan Army 
National Guard during 1975.

If no such service personnel or treatment records 
can be found, or if they have been destroyed, ask 
for specific documented confirmation of this fact.  
If it is reasonably certain these records do not 
exist or that any further efforts to obtain them 
would be futile, provide the Veteran appropriate 
notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), 
(e)(1).

3.  Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


